Fourth Court of Appeals
                                     San Antonio, Texas
                                            August 6, 2018

                                         No. 04-18-00490-CR

                               IN RE Eustorgio Guzman RESENDEZ

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

         On July 18, 2018, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.

           It is so ORDERED on August 6, 2018.



                                                         _________________________________
                                                         Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2018.



                                                         ___________________________________
                                                         KEITH E. HOTTLE,
                                                         Clerk of Court




1
  This proceeding arises out of Cause No. 91CR43, styled The State of Texas v. Eustorgio Guzman Resendez,
pending in the 229th Judicial District Court, Starr County, Texas, the Honorable Ana Lisa Garza presiding.